DETAILED ACTION
The instant application having Application No. 15/931,036 filed on 13 May 2020 where claims 1-20 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority under 35 U.S.C. 119(a)-(d) based on applications filed on 6 December 2017 (China CN201711277765.X).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 13 May 2020, 6 August 2020, 6 April 2021, and 28 January 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-7, 10-11, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan et al. (U.S. 8,555,282) (Hereinafter Khan).
a method for resource allocation in a mobile terminal, the mobile terminal having an operating system and at least one application, the method being performed by the operating system (see for example Khan, this limitation is disclosed such that a scheduler (i.e. “method for resource allocation”) operates on a mobile device (i.e. “mobile terminal”) running applications via an operating system; col.1 line {59} – col.2 line {12}) and comprising: 
acquiring at least one system event associated with a target application in response to detecting that the target application is running in a foreground of the mobile terminal (see for example Khan, this limitation is disclosed such that a scheduler includes a resource identification list, which includes a list of one or more potential tasks (i.e. a “target application) and the resource(s) that the task uses. A prioritizer includes a list of task and their relative priorities, including a task which is higher priority and is observed by the user (i.e. “target application is running in a foreground of the mobile terminal); col.2 lines {45}-{61}. Applications having direct user interactions are identified (i.e. “acquiring at least one system event associated with a target application); col.5 lines {14}-{17}. Further, motion information is received; col.1 lines {25}-{29});
identifying an internal running scenario of the target application according to the at least one system event (see for example Khan, this limitation is disclosed such that a program’s operating latency and priority is determined, as well as a current use characteristic (i.e. identifying an internal running scenario of the target application); col.1 lines {25}-{29}, col.1 lines {66} – col.2 line {12}); 
acquiring a strategy for performance improvement corresponding to the internal running scenario (see for example Khan, this limitation is disclosed such that the scheduler col.1 line {66} – col.2 line {12}); and 
adjusting allocation of system resources of the target application according to the strategy for performance improvement (see for example Khan, this limitation is disclosed such that a conflicting application’s use of a conflicting resource is throttled; col.4 lines {33}-{48}).
As per claim 6, Khan discloses the method of claim 1, wherein the at least one system event comprises a sensor event. and identifying the internal running scenario of the target application according to the at least one system event comprises: identifying the internal running scenario of the target application according to the sensor event (see for example Khan, this limitation is disclosed such that received data for scheduling includes sensor data; col.1 line {66} – col.2 line {26}).
As per claim 7, Khan discloses the method of claim 6, wherein the sensor event comprises at least one of: enabling a global position system (GPS) of the mobile terminal, enabling an acceleration sensor of the mobile terminal, or enabling a gravity sensor (G-sensor) of the mobile terminal (see for example Khan, this limitation is disclosed such that received data includes data from an accelerometer sensor; col.2 line {62} – col.3 line {4}).
As per claim 10, Khan discloses the method of claim 1, wherein the system resources include at least one of: central processing unit (CPU) resources, graphics processing unit (GPU) resources, memory-and-bandwidth resources, disk resources, and network resources; and the network resources comprises network resources of a data network, network resources of a wireless fidelity (Wi-Fi) network, or control parameters of a Bluetooth module of the mobile terminal (see for example Khan, this limitation is disclosed such that resources include storage and network bandwidth; col.2 lines {45}-{51}).
Regarding claim 11, it is a device claim having similar limitations cited in claim 1.    Thus, claim 11 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 16, it is a device claim having similar limitations cited in claim 7.    Thus, claim 16 is also rejected under the same rationales as cited in the rejection of claim 7.
Regarding claim 18, it is a device claim having similar limitations cited in claim 10.    Thus, claim 18 is also rejected under the same rationales as cited in the rejection of claim 10.
Regarding claim 19, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 19 is also rejected under the same rationales as cited in the rejection of claim 1.
As per claim 20, Khan discloses the non-transitory computer readable storage medium of claim 19, wherein the at least one system event comprises at least one of: an event of touching a running interface of the target application; an event of switching screen states of a running interface of the target application; an event of pressing a preset physical key of the mobile terminal; a sensor event; or an event of calling an application programming interface (API) (see for example Khan, this limitation is disclosed such that received data for scheduling includes sensor data; col.1 line {66} – col.2 line {26}).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (U.S. 8,555,282) (Hereinafter Khan) as applied to claims 1 and 11 above, respectively, and further in view of Ekambaram et al. (U.S. 2016/0100322) (Hereinafter Ekambaram).
As per claim 2, Khan discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein a target application comprises a camera application, and an internal running scenario of the camera application comprises at least one of: entering a preview interface, preview, auto focus, photographing and saving, switching between portrait and landscape, location based augmented reality (AR), panorama mode, or exiting.
However, Ekambaram discloses the limitation wherein a target application comprises a camera application, and an internal running scenario of the camera application comprises at least one of: entering a preview interface, preview, auto focus, photographing and saving, switching between portrait and landscape, location based augmented reality (AR), panorama mode, or exiting (see for example Ekambaram, this limitation is disclosed such that mobile device scenarios are examined to determine performance issues, software application use including camera modes such as video vs. snapshot (i.e. scenario includes camera application comprising photographing); paragraphs [0013], [0020], [0070]).
Khan in view of Ekambaram is analogous art because they are from the same field of endeavor, process management.
paragraph [0070]).
Regarding claim 12, it is a device claim having similar limitations cited in claim 2.    Thus, claim 12 is also rejected under the same rationales as cited in the rejection of claim 2.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (U.S. 8,555,282) (Hereinafter Khan) as applied to claims 1 and 11 above, respectively, and further in view of Anzures et al. (U.S. 2009/0174680) (Hereinafter Anzures).
As per claim 4, Khan discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation the at least one system event comprises a touch screen event, the touch screen event comprises an event of switching screen states of a running interface of the target application, the screen states comprise a portrait state and a landscape state, and 
identifying the internal running scenario of the target application according to the at least one system event comprises: determining the internal running scenario of the target application is a scenario of switching between portrait and landscape according to the event of switching screen states
However, Anzures discloses the limitation wherein at least one system event comprises a touch screen event, the touch screen event comprises an event of switching screen states of a running interface of the target application, the screen states comprise a portrait state and a landscape state (see for example Anzures, this limitation is disclosed such that on a paragraph [0012]), and 
identifying the internal running scenario of the target application according to the at least one system event comprises: determining the internal running scenario of the target application is a scenario of switching between portrait and landscape according to the event of switching screen states (see for example Anzures, this limitation is disclosed such that for an application displayed on the touch screen, a change in orientation between landscape and portrait is detected; paragraph [0012]).
Khan in view of Anzures is analogous art because they are from the same field of endeavor, process management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Khan by managing screen states as taught by Anzures because it would enhance the teaching of Khan with an effective means of providing more transparent and intuitive interface on portable devices (as suggested by Anzures, see for example paragraph [0008]).
Regarding claim 14, it is a device claim having similar limitations cited in claim 4.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim 4.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (U.S. 8,555,282) (Hereinafter Khan) as applied to claims 1 and 11 above, respectively, and further in view of Cheng et al. (U.S. 2013/) (Hereinafter Cheng).
As per claim 5, Khan discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein at least one system event comprises a key 
However, Cheng discloses that at least one system event comprises a key event, the key event comprises an event of pressing a preset physical key of a mobile terminal (see for example Cheng, this limitation is disclosed such that an input is via a physical button; paragraph [0018]), and 
identifying the internal running scenario of the target application according to the at least one system event comprises: 
determining a preset function of the target application associated with the preset physical key according to the event of pressing a preset physical key; and determining the internal running scenario of the target application is a scenario of switching between portrait and landscape according to the preset function (see for example Cheng, this limitation is disclosed such that switching between landscape and portrait occurs upon manual activation from a user via a physical button; paragraph [0018]).
Khan in view of Cheng is analogous art because they are from the same field of endeavor, process management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Khan by switch using a physical paragraph [0011]).
Regarding claim 15, it is a device claim having similar limitations cited in claim 5.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 5.

Claims 8-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (U.S. 8,555,282) (Hereinafter Khan) as applied to claims 1 and 11 above, respectively, and further in view of Labrou et al. (U.S. 7,761,885) (Hereinafter Lebrou).
As per claim 8, Khan discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein at least one system event comprises an event of calling an application programming interface (API), and identifying the internal running scenario of the target application according to the at least one system event comprises: identifying the internal running scenario of the target application according to the event of calling an API.
However, Labrou discloses the limitation wherein at least one system event comprises an event of calling an application programming interface (API), and identifying the internal running scenario of the target application according to the at least one system event comprises: identifying the internal running scenario of the target application according to the event of calling an API (see for example Labrou, this limitation is disclosed such that for a portable computer a source of functions is described and discovered using an API; clm.49 and associated text).
Khan in view of Labrou is analogous art because they are from the same field of endeavor, process management.
Abstract).
As per claim 9, Khan in view of Labrou discloses the method of claim 8, wherein the event of calling an API comprises at least one of: a remote procedure call (RPC), a structured query language (SQL), or file information transmission (see for example Labrou, this limitation is disclosed such that the API is an RPC API; clm.49 and associated text).
Regarding claim 17, it is a device claim having similar limitations cited in claim 9.    Thus, claim 17 is also rejected under the same rationales as cited in the rejection of claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN R LABUD/Examiner, Art Unit 2196